MEMORANDUM **
Juan Manual Aguirre De La Cruz and his wife, Maria Teresa Aguirre, natives and citizens of Mexico, petition pro se for *294review of a decision of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s order denying their application for cancellation of removal.
We lack jurisdiction to review the discretionary determination that petitioners have failed to show exceptional and extremely unusual hardship to their qualifying relatives. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). Petitioners’ contention that the IJ and the BIA failed to adequately consider and weigh all the evidence of hardship does not raise a colorable due process claim. Id. (“traditional abuse of discretion challenges recast as alleged due process violations do not constitute colorable constitutional claims that would invoke our jurisdiction.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.